MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                              FILED
this Memorandum Decision shall not be
                                                                            Mar 07 2019, 7:49 am
regarded as precedent or cited before any
court except for the purpose of establishing                                        CLERK
                                                                                Indiana Supreme Court
the defense of res judicata, collateral                                            Court of Appeals
                                                                                     and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Bruce W. Graham                                          Curtis T. Hill, Jr.
Lafayette, Indiana                                       Attorney General of Indiana

                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Chaz Colin Kruger,                                       March 7, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1144
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Steven P. Meyer,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         79D02-1608-F4-33



Sharpnack, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1144 | March 7, 2019                       Page 1 of 17
                                             Statement of the Case
[1]   Chaz Kruger appeals the sentence imposed after his guilty plea to burglary, a
                               1                                               2
      Level 4 felony, residential entry, a Level 6 felony, and theft, a Class A
                           3
      misdemeanor and his conviction of attempted residential entry as a Level 6
                  4
      felony. He contends that the trial court abused its discretion at sentencing and

      that his sentence is inappropriate. We affirm.


                                                           Issues
[2]   Kruger raises the following issues for review:


                 1. Whether the trial court abused its discretion by finding certain
                 aggravating circumstances;


                 2. Whether the trial court abused its discretion by imposing
                 consecutive sentences; and


                 3. Whether his sentence is inappropriate.


                                    Facts and Procedural History
[3]   Julie Radtke’s home and the home of Tammy Halsema are located on the same

      cul-de-sac, across the street from each other. The home where Kruger lived at




      1
          Ind. Code § 35-43-2-1(1) (2014).
      2
          Ind. Code § 35-43-2-1.5 (2014).
      3
          Ind. Code § 35-43-4-2(a) (2014).
      4
          Ind. Code § 35-41-5-1 (2014) (attempt); I.C. § 35-43-2-1.5 (residential entry).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1144 | March 7, 2019         Page 2 of 17
      the time he committed the offenses is located next to the Halsema residence.

      The Halsema residence has security cameras mounted to the outside of the

      home. One of the security cameras faces the Kruger residence.


[4]   On the afternoon of February 18, 2016, Deputy Rush of the Tippecanoe County

      Sheriff’s Department was dispatched to Radtke’s home. When he arrived,

      Radtke told him that she left her home at 11:00 a.m. Upon returning at 2:00

      p.m., she noticed that her front door was ajar, and a front window screen had

      been cut. She asked her neighbor Isaiah Halsema, Tammy’s son, to accompany

      her as she entered her residence. Radtke discovered that two computer gaming

      systems, a flat screen television, and loose change from a jar were missing.


[5]   While Deputy Rush spoke with Radtke, Isaiah told the deputy that he had

      security camera videos from the previous day of Kruger attempting to break

      into his house. Deputy Rush went over to the Halsema residence and saw that

      several window screens had been cut. He eventually viewed the security

      camera videos from February 17 and 18, 2016.


[6]   The security video from the evening of February 17th showed Kruger attempting

      to gain entry into the Halsema residence. He appeared to check the front door

      and attempted to open windows located on the side of the house. Kruger also is

      depicted in the backyard, looking through a window. The footage indicated

      that Kruger moved the security cameras several times to alter the views of the

      Halsema residence and conceal his actions.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1144 | March 7, 2019   Page 3 of 17
                                                        5
[7]   The security video from February 18th, taken by the camera facing the Kruger

      residence, showed Kruger return to his residence around 1:03 p.m., leave his

      residence at 1:07 p.m. with a backpack, and then walk out of camera view in

      the direction of the Radtke residence. Approximately thirty minutes later, an

      unknown vehicle is seen driving into the cul-de-sac, past the Radtke residence,

      and then turning around and pulling up to Kruger’s home. Kruger is seen

      exiting the vehicle with the backpack and opening the garage door. The vehicle

      then pulled into Kruger’s garage. The vehicle later pulled out of Kruger’s

      garage and left the cul-de-sac but returned “a couple more times.” App. Vol. II,

      p. 70. When the vehicle returned around 2:00 p.m., Kruger is seen exiting the

      vehicle, entering his residence for a few minutes, and then reentering the vehicle

      and leaving his home.


[8]   During the investigation of the incidents, law enforcement officers interviewed

      witnesses who claimed Kruger admitted he was obtaining money by breaking

      into houses and that he was bragging about breaking into the Radtke home.

      Other witnesses stated that they purchased a television from Kruger that had

      the serial number scratched off. The television was later identified as the one

      taken from the Radtke home.


[9]   Kruger was charged with Count I burglary, a Level 4 felony; Count II

      residential entry, a Level 6 felony; and Count III theft, a Class A misdemeanor,



      5
       The DVD containing the February 18, 2016 security camera videos was not included in the record on
      appeal, but the footage is described in the record.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1144 | March 7, 2019               Page 4 of 17
       for the incident that occurred at the Radtke residence. He was charged with

       Count IV attempted burglary, a Level 4 felony, and Count V attempted

       residential entry, a Level 6 felony, for the incident occurring at the Halsema

       residence. Kruger filed a motion to sever counts IV and V, which the trial court

       denied.


[10]   Prior to trial, on February 12, 2018, Kruger pleaded guilty to burglary,

       residential entry, and theft. On the following day, February 13, 2018, a jury

       trial was held on the remaining counts. The jury found Kruger not guilty of

       attempted burglary but guilty of attempted residential entry.


[11]   At sentencing, the trial court found that the aggravating factors outweighed the

       mitigating factors and sentenced Kruger to the Indiana Department of

       Correction (IDOC) as follows: ten years for Level 4 felony burglary, one year

       for Class A misdemeanor theft, and two years for Level 6 felony attempted

       residential entry. The trial court merged the residential entry conviction with

       the burglary conviction and ordered the sentence for burglary to run

       concurrently with the theft sentence and consecutively to the attempted

       residential entry sentence, for a total sentence of twelve years. The trial court

       then ordered Kruger to serve ten years at the IDOC, with the last year to be

       served through community corrections and two years of the sentence suspended

       to supervised probation. Kruger now appeals.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1144 | March 7, 2019   Page 5 of 17
                                    Discussion and Decision
                                        1. Abuse of Discretion
[12]   Kruger first argues that the trial court abused its discretion when it sentenced

       him. Sentencing decisions are within the sound discretion of the trial court and

       reviewed only for an abuse of that discretion. Anglemyer v. State, 868 N.E.2d

       482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218. An abuse of discretion

       occurs if the decision is clearly against the logic and effect of the facts and

       circumstances before the court, or the reasonable, probable, and actual

       deductions to be drawn therefrom. Id. A trial court may abuse its discretion

       in sentencing by failing to enter a sentencing statement, entering a sentencing

       statement that explains reasons for imposing a sentence which the record does

       not support, omitting reasons that are clearly supported by the record and

       advanced for consideration, or giving reasons that are improper as a matter of

       law. Id. at 490-91.


[13]   Kruger contends that the trial court abused its discretion at sentencing by 1)

       finding certain aggravating circumstances, and 2) not articulating reasons for

       imposing consecutive sentences. We address each contention in turn.


                                      A. Aggravating Circumstances

[14]   Kruger first challenges the trial court’s finding that the seriousness of the offense

       was an aggravating circumstance. He contends that the court failed to detail

       why this offense was more serious than any other burglary. To the contrary,

       however, the trial court did explain why the seriousness of the offense was an

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1144 | March 7, 2019   Page 6 of 17
       aggravating circumstance, stating that the “seriousness of this offense overall is

       an aggravating factor and the harms, the harm that was created. You, you

       violated the trust of your neighbors. You’re running around the neighborhood

       in the cul-de-sac peeking in people’s homes, peeking in the windows, scaring

       ‘em half to death and then breaking into their houses to steal things.” Tr. Vol.

       3, p. 18. As such, the trial court did not abuse its discretion in finding the

       seriousness of the offense to be an aggravating circumstance.


[15]   Kruger next challenges the trial court’s finding that the repetitive nature of the

       theft offense was an aggravating circumstance. Kruger argues that “one prior

       theft conviction does not establish a pattern,” and that “this aggravating

       circumstance is nothing more than a reiteration of the fact that [he] had a prior

       criminal history.” Appellant’s Br. p. 16. However, Kruger’s criminal history

       establishes that in a prior case from 2015, he was charged with (among other

       offenses) three counts of misdemeanor theft and one count of misdemeanor

       conspiracy to commit theft. He was eventually convicted of two counts of

       misdemeanor theft. While that case was pending, Kruger was charged in a
                                                        6
       separate case with misdemeanor theft, and Kruger also committed the offenses

       in the instant case, which included theft. The trial court did not abuse its

       discretion in finding the repetitive nature of the theft offense to be an

       aggravating circumstance.




       6
           The case was later dismissed.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1144 | March 7, 2019   Page 7 of 17
[16]   Kruger also takes issue with the trial court’s finding that he demonstrated a

       likelihood to reoffend was an aggravating circumstance. According to Kruger,

       this is no longer a proper aggravator because “[e]ssentially, this is a restatement

       of the aggravating circumstance of ‘need for correctional [sic] or rehabilitation

       that can best be provided by commitment to a penal facility’ which was

       removed by our legislature as a statutory aggravator.” Id.


[17]   The Indiana Supreme Court has held that absent a jury determination or an

       admission by the defendant, a judicial conclusion that a defendant is likely to

       reoffend cannot serve as an aggravating circumstance separate from the

       defendant’s prior convictions. Williams v. State, 838 N.E.2d 1019, 1021 (Ind.

       2005). Rather, such a statement is more properly characterized as a legitimate

       observation about the weight to be given to the prior convictions aggravator.

       Id. Williams, however, was based upon the presumptive sentencing scheme, not

       the advisory scheme applicable in this case, so there is some question as to

       whether it still applies. See, e.g., McMahon v. State, 856 N.E.2d 743, 751 n.8

       (Ind. Ct. App. 2006) (observing that, although criminal history and fact of

       unsuccessful attempts at rehabilitation could not be used as separate

       aggravators under presumptive sentencing scheme, claim of error on this

       ground is not available to defendants sentenced under advisory sentencing

       scheme).


[18]   Even assuming the trial court might have abused its discretion by treating

       Kruger’s likelihood to reoffend as a separate aggravating circumstance, it is

       unnecessary to remand for resentencing because we are convinced the trial

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1144 | March 7, 2019   Page 8 of 17
       court would have imposed the same sentence even without this aggravator.

       See Edrington v. State, 909 N.E.2d 1093, 1101 (Ind. Ct. App. 2009) (observing

       that it is proper to affirm sentence where an improper aggravator is considered,

       if we have “confidence the trial court would have imposed the same sentence”

       regardless), trans. denied. Six proper aggravators remain: Kruger’s criminal

       history, violation of probation, violation of bond, the seriousness of the offense,

       attempts to cover up the crime, and the repetitive nature of the offense. A

       single aggravator is sufficient to support an enhanced sentence. See Trusley v.

       State, 829 N.E.2d 923, 927 (Ind. 2005). In light of these aggravators, we find no

       abuse of discretion in the trial court’s sentencing of Kruger.


                                          B. Consecutive Sentences

[19]   Kruger next argues that the trial court erred in ordering his attempted

       residential entry sentence to be served consecutively to his burglary sentence.

       Kruger maintains that the trial court failed to provide an adequate explanation

       for imposing consecutive sentences.


[20]   Trial courts are permitted to impose consecutive sentences if warranted by the

       aggravating circumstances. Monroe v. State, 886 N.E.2d 578, 579 (Ind. 2008).

       In doing so, however, a trial court must articulate, explain, and evaluate the

       aggravating circumstances that support the sentence. Id. at 580. Where the

       trial court’s sentencing statement lacks specificity with regard to an explanation

       for imposition of consecutive sentencing, remand for resentencing is not

       required where the rationale for consecutive sentences is apparent on the face of

       the record. Lewis v. State, 31 N.E.3d 539, 543 (Ind. Ct. App. 2015).
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1144 | March 7, 2019   Page 9 of 17
[21]   Here, the trial court did not explain with specificity why it imposed consecutive

       sentences; however, the rationale for doing so is apparent on the face of the

       record. There were two sets of victims, and it is well settled that “injury to

       multiple victims” supports the imposition of consecutive sentences. McCann v.

       State, 749 N.E.2d 1116, 1120 (Ind. 2001). Furthermore, in its sentencing order,

       the trial court identified multiple aggravating circumstances:


               [Kruger’s] juvenile and adult criminal history; he violated his
               probation [in another case] by committing the offense in this
               cause; he violated his bond; the seriousness of the offense; he
               attempted to cover up his crime; the repetitive nature of the
               offense; he demonstrates a likelihood to re-offend, especially
               considering his social media postings pending trial and his
               conduct while incarcerated after trial; [and] prior rehabilitation
               attempts have failed.


       App. Vol. II, p. 14. The court explained the aggravating circumstances at

       sentencing, in relevant part, as follows:


               On the aggravating side, there’s first the criminal history, starting
               with a juvenile, when you were [a juvenile], back in 2013, . . .
               Then we get to your adult history, . . . As an adult, you have a
               prior misdemeanor for theft, twice in 2016, and you have a prior
               felony conviction for assisting a criminal in 2016. You
               committed these bonds [sic] while you were out on bond in [the]
               1506-F4 case and you have the pending cases I referred to up in
               Knox City Court. So, your criminal history is an aggravator.
               You violated rules of probation and while on bond. I think the
               State is right. The seriousness of this offense overall is an
               aggravating factor and the harms, the harm that was created.
               You, you violated the trust of your neighbors. You’re running
               around the neighborhood in the cul-de-sac peeking in people’s

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1144 | March 7, 2019   Page 10 of 17
               homes, peeking in the windows, scaring ‘em half to death and
               then breaking into their houses to steal things. Another
               aggravator is you attempt to cover up the crime by lying to the
               person you just apologized to, to, to the Radtke girl. You lied
               directly to her and you lied directly to [her father], when you
               were given an opportunity to come clean. The repetitive nature
               of your offenses, theft, is troublesome to the Court.


       Tr. Vol. 3, pp. 16-19.


       After identifying all of the aggravating and mitigating circumstances, the trial

       court stated:


               Based on that, as I said, I think an aggravated sentence is
               appropriate.


                                                    *****


               Gonna order that Count one and Count three run concurrent for
               ten years and then on the attempted residential entry, . . . I’m
               gonna impose a sentence of two years. I’m gonna order that the
               residential, the attempted residential entry, I’m sorry, should run
               consecutive to Count one for a total sentence of twelve years.


       Id. at 20. Based upon the foregoing, we cannot say the court abused its

       discretion in imposing consecutive sentences.


                                     2. Inappropriate Sentence
[22]   Kruger next challenges the appropriateness of his twelve-year sentence. Indiana

       Appellate Rule 7(B) provides that we may revise a sentence authorized by

       statute if, after due consideration of the trial court’s decision, we find that the

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1144 | March 7, 2019   Page 11 of 17
       sentence is inappropriate in light of the nature of the offense and the character

       of the offender. When reviewing a sentence, our principal role is to leaven the

       outliers rather than necessarily achieve what is perceived as the correct result in

       each case. Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). “We do not

       look to determine if the sentence was appropriate; instead we look to make sure

       the sentence was not inappropriate.” Conley v. State, 972 N.E.2d 864, 876 (Ind.

       2012).


[23]   “[S]entencing is principally a discretionary function in which the trial court’s

       judgment should receive considerable deference.” Cardwell, 895 N.E.2d at

       1222. “Such deference should prevail unless overcome by compelling evidence

       portraying in a positive light the nature of the offense (such as accompanied by

       restraint, regard, and lack of brutality) and the defendant’s character (such as

       substantial virtuous traits or persistent examples of good character).” Stephenson

       v. State, 29 N.E.3d 111, 122 (Ind. 2015). In conducting our review, we may

       consider all aspects of the penal consequences imposed by the trial court in

       sentencing, i.e., whether it consists of executed time, probation, suspension,

       home detention, or placement in community corrections, and whether the

       sentences run concurrently or consecutively. Davidson v. State, 926 N.E.2d

       1023, 1025 (Ind. 2010). In addition, as we assess the nature of the offense and

       character of the offender, “we may look to any factors appearing in the

       record.” Boling v. State, 982 N.E.2d 1055, 1060 (Ind. Ct. App. 2013). Kruger

       has the burden to show that his sentence is inappropriate. See Anglemyer, 868

       N.E.2d at 494.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1144 | March 7, 2019   Page 12 of 17
[24]   Kruger concedes that he has a criminal history but argues that his sentence is

       inappropriate because his criminal history does not justify the sentence. He

       maintains that there are substantial mitigating circumstances that favor a

       reduced sentence, specifically:


               Kruger graduated from Harrison High School in 2015. He was
               involved in the GLASS Program (special education), [sic] and
               participated in the extracurricular activities of soccer and
               wrestling. Kruger had never been suspended or expelled from
               high school. (App. Vol. II 159). The Pre-Sentence Investigation
               also plainly indicates that Kruger had an ongoing and substantial
               work history. His work history demonstrates near continuous
               work beginning in 2012 through 2015. Kruger was employed at
               the time of his arrest for the instant charges. (App. Vol. II 160).


               Kruger also reported being diagnosed with ADHD while in the
               fifth grade, and Bi-Polar Disorder in 2014. (App. Vol. II 160).


               As noted earlier, Kruger had an IRAS score indicating only a
               moderate risk to reoffend. (App. Vol. II 161). Additionally – the
               court received numerous letters from family and friends
               indicating the good character of Kruger. (App. Vol. II 184-192).
               Kruger’s employer sent a letter detailing excellent attendance, a
               good attitude, and being an asset to his employer. (App. Vol II
               187). Pastor Penny stated Kruger was attending church with his
               family and was taking steps to better himself. (App. Vol II 184).
               A co-athlete from high school gave Kruger high marks for
               persistence, kindness, and loyalty. (App. Vol II 191).


               Community Corrections evaluated Kruger and concluded that he
               was appropriate for placement within the Community
               Corrections program in Tippecanoe County. (App. Vol. II 181).



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1144 | March 7, 2019   Page 13 of 17
       Appellant’s Br. pp. 19-20.


[25]   However, Kruger’s argument focuses on his character and does not refer to

       anything that might bear on the nature of his offense. “[R]evision of

       a sentence under Indiana Appellate Rule 7(B) requires the appellant to

       demonstrate that his sentence is inappropriate in light of both the nature of his

       offenses and his character.” Williams v. State, 891 N.E.2d 621, 633 (Ind. Ct.

       App. 2008). By failing to present a cogent argument regarding

       the inappropriateness of his sentence in light of the nature of his offense, Kruger

       has waived his request for this court to review his sentence under Appellate
                                                                                                    7
       Rule 7(B). See App. R. 46(A)(8)(a); Williams, 891 N.E.2d at 633.


[26]   Waiver notwithstanding, we find no basis to revise Kruger’s sentence. As to the

       nature of Kruger’s offense, he admitted that he broke into the home of the
                                                                                           8
       Radtkes, who had been his neighbors since he was a child, by cutting a screen

       and entering through a window. Once inside, Kruger forced his way into a

       locked bedroom door, damaging the door. He stole from the home a jar



       7
         Cf. Moon v. State, 110 N.E.3d 1156, 1163-64 (Ind. Ct. App. 2018) (Crone, J., dissenting) (“But I respectfully
       disagree with my colleagues’ statement that Rule 7(B) ‘plainly requires “the appellant to demonstrate that
       his sentence is inappropriate in light of both the nature of the offenses and his character.”’ [(quoting Sanders v.
       State, 71 N.E.3d 839, 843 (Ind. Ct. App. 2017), trans. denied], and Williams, 891 N.E.2d at 633)). In Connor v.
       State, 58 N.E.3d 215 (Ind. Ct. App. 2016), Judge Robb and I took the position that ‘although the rule does
       state that we may revise a sentence we find to be inappropriate “in light of the nature of the offense and the
       character of the offender,” we view that as a statement that we as the reviewing court must consider both of
       those prongs in our assessment, and not as a requirement that the defendant must necessarily prove each of
       those prongs render his sentence inappropriate.’ Id. at 219 (footnote omitted) (emphases in Connor) (quoting
       Ind. Appellate Rule 7(B)). This is in line with our supreme court’s statement in Cardwell that we should
       review sentences in their entirety and not overlook the forest by focusing on the trees. 895 N.E.2d at 1225.”)
       8
           He was nineteen years old at the time he committed the offenses.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1144 | March 7, 2019                        Page 14 of 17
       containing loose change that totaled over $100.00, a 32” flat screen television,

       and two computer gaming systems. He sold the stolen television to an

       unwitting buyer. The day before he broke and entered the Radtke residence,

       Kruger attempted to break into the Halsema home by cutting the window

       screens and trying to open the windows. The Halsemas had been Kruger’s

       next-door neighbors for years.


[27]   As to Kruger’s character, we note that he pleaded guilty to the offenses against

       the Radtkes, and that he was only nineteen years old at the time he committed

       the offenses. However, at nineteen, Kruger already had a lengthy history of

       criminal or delinquent behavior. As a juvenile, he was placed in a program of

       informal adjustment after he was charged with possession of marijuana and

       possession of paraphernalia as Class A misdemeanors. He violated informal

       adjustment and was terminated from the program after sending text messages to

       other juveniles describing buying and selling marijuana, making threats to

       juveniles, claiming to be part of a gang, stating that he was taking detox pills,

       and intentionally diluting his urine samples. Shortly thereafter, he was

       adjudicated a delinquent child for what would be the misdemeanor offense of

       possession of marijuana. He was arrested for being a runaway and was released

       from home detention. He violated the rules of intensive supervision numerous

       times for being in possession of a cell phone and being in unapproved areas on

       an unapproved pass from school. He was fired from his place of employment

       for threatening a co-worker. He was terminated from probation after testing

       positive for marijuana.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1144 | March 7, 2019   Page 15 of 17
[28]   Kruger’s adult record began in May 2015, with charges for misdemeanor theft

       and illegal possession of an alcoholic beverage. The case was dismissed.

       However, approximately one month later, Kruger was charged with assisting a

       criminal as a Level 6 felony, and conspiracy to commit burglary, conspiracy to

       commit theft, and theft – as misdemeanors. He was convicted in April 2016 of

       the Level 6 felony assisting a criminal count and two counts of misdemeanor

       theft. He was sentenced to three years executed in the IDOC, with the final

       two years in community corrections. While that case was pending, and while

       on bond, Kruger was charged with misdemeanor possession of marijuana for an

       alleged offense committed in Starke County, and he also committed the

       offenses against the Halsemas and the Radtkes.


[29]   Kruger has had many opportunities to conform his behavior to the

       requirements of the law but, instead, has persisted in a pattern of criminal

       activity and has refused to grasp the seriousness of his errant conduct. While

       awaiting trial for the instant case, and after being released on his own

       recognizance, Kruger posted pictures to social media that depicted attempts to

       sell a firearm and drugs and contained messages taunting the police. While in

       jail awaiting sentencing, Kruger had a friend arrange a three-way telephone call

       that included Kruger and another inmate, during which Kruger and the inmate

       discussed witnesses from Kruger’s trial. During a separately recorded jail

       phone call, Kruger discussed buying and selling drugs.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1144 | March 7, 2019   Page 16 of 17
[30]   For all of these reasons, we conclude that Kruger has failed to demonstrate that

       his aggregate twelve-year sentence is inappropriate in light of the nature of the

       offense or his character.


                                                Conclusion
[31]   The trial court did not abuse its discretion in sentencing Kruger, and his twelve-

       year aggregate sentence is not inappropriate in light of the nature of his offense

       and his character. For the reasons stated above, the judgment of the trial court

       is affirmed.


[32]   Affirmed.


       Bailey, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1144 | March 7, 2019   Page 17 of 17